Russell, C. J.
1. In the trial (in which the evidence was submitted to the judge, acting as both court and jury) there was sufficient testimony to authorize the finding that the entry upon the record of an agreement which contained a mortgage was constructive notice of a lien upon the property in dispute. The record called for further inquiry on the part of an ordinarily prudent man, and such inquiry would have brought actual notice of the true condition of affairs.
2. The instrument in question, and to the introduction of which objection was made, conveyed such a lien as was sufficient to ereate a mortgage within the terms of the statute.
3. The description of the property, as embodied in the mortgage clause of the contract of lease which it was intended to secure, was sufficient to identify the property upon which the lien was created, Hillis v. Comer, 14 Ga. App. 30 (79 S. E. 930); Pepper v. James, 7 Ga. App. 518, 519 (67 S. E. 218); First National Bank v. Spicer, 10 Ga. App. 503 (73 S. E. 753). The writing was sufficient to operate as a mortgage, because the description was adequately full to be made certain by the addition of extrinsic evidence.
4. The judge, of the city court did not err in the judgment rendered.

Judgment affirmed.

The mortgaged property was described in the instrument as follows : “ One lathe, one motor, one air compressor, all shafting and belting, one emery wheel stand, one stove, and all shop tools, and . . one certain gasoline tank, situated under the sidewalk, of the said garage.”
Parker & Walker, for plaintiff in error,
cited: Civil Code (1910), §§ 3260-1-2, 4893 (8); 77 Ga. 365, 368, 67 Ga. 97; 46 Ga. 256; 120 Ga. 881, 882; 124 Ga. 669; Id. 3; 116 Ga. 351, 354.
Parks & Peed, contra,
cited: Civil Code (1910), § 3257; 46 Ga. 253; (sufficiency of description) 10 Ga. App. 503-4; 55 Ga. 543; 65 Ga. 644; 71 Ga. 387; 88 Ga. 417; 91 Ga. 799; 94 Ga. 27-30; 96 Ga. 760 (4); 120 Ga. 879; 132 Ga. 516; 133 Ga. 835 (3); 134 Ga. 594; 7 Ga. App. 123;; Id. 518-9; 9 Ga. App. 56-61; 13 Ga. App. 1; 14 Ga. App. 30 (2); 16 Ga. App. 645; 17 Ga. App. 98; 141 Ga. 641; (notice by filing, etc.) Civil Code (1910), §§ 3320, 5805; 50 Ga. 327; 117 Ga. 385; 123 Ga. 303; 130 Ga. 135-41; 137 Ga. 776; 13 Ga. App. 574; 14 Ga. App. 81.